Pee Curiam,
The court of common pleas unquestionably had control of the judgment in No. 81 of March Term, 1905, entered by the plaintiff against the garnishee January 10, 1905. The application to open was made immediately thereafter, being dated January 12, 1905, the order for the rule to show cause having been made January 14, 1905.
The reasons, both of law and fact, stated in the decree of the court, are its sufficient justification. It would have been grossly inequitable, under the circumstances, to have allowed the judgment to stand, to say nothing of the violation of the rule of court which is pointed out in the decree of the court below.
The order of the court below opening the judgment, is, therefore, affirmed, and the appeal dismissed at the costs of the appellant.